Guerry, J.,
dissenting. The evidence for the plaintiff was sufficient to show that he was a prospective purchaser of a Ford automobile; that Carmichael and Hopkins were Ford dealers, and each had been trying for several days to sell or exchange with the plaintiff a Ford for his Chevrolet car; that on the night of the injury Hopkins was demonstrating the Ford car to the plaintiff with the demonstrator ear owned by the partnership; that while they were riding toward the junction of the Jackson highway with the McDonough and Griffin highway the injury occurred; and that the Jackson road slopes toward the McDonough and Griffin road for one fourth of a mile, and enters it at a sharp curve. A witness who lived at this intersection testified that she heard the crash, and immediately ran out of her house and found Hopkins and Rogers in the car, which had come from the Jackson highway down the slope. Both were unconscious. Hopkins died, and Rogers was badly injured. Hopkins was in the driver’s seat under the wheel. "The ear left the road on the right-hand side of the curve, it struck the bank first, and then struck a tree. When I got there the car was wrapped around the tree. It struck the tree above my head. The limbs were bruised and scarred above my head.” The Griffin and Jackson highway is a paved road, eighteen feet wide, and in good repair. The point of the curve is in front of the house *350of the witness. The car was going towards Griffin. "The tree I am talking about is this side the windmill, going towards Griffin. It sits about six feet from the pavement., There is a little bank between the pavement and the tree. The car hit the bank first, then passed in front of the windmill and hit the tree. The bank is about thirty inches high.” The car was a four-door sedan.
I think it was error to grant a nonsuit. The Code, § 38-123, declares: "In arriving at a verdict, the jury, from facts proved, and sometimes from the absence of counter evidence, may infer the existence of other facts reasonably and logically consequent on those proved.” I think the evidence in this case was sufficient to show that the plaintiff was riding in the car as a prospective purchaser, and was not a guest within the meaning of the law. "The question who is a guest within the contemplation of a statute fixing liability of the owner or operator of a motor vehicle for injury to a guest is largely a question for determination in the individual case. The fact that the person pays no compensation but is riding for pleasure upon invitation of the owner or operator gives him the status of a guest. The compensation, however, which will take him out of this class need not be a money compensation, nor need it pass from the passenger to the driver. A prospective buyer of an automobile, who, at the invitation of a dealer, is riding therein for the sole purpose of ascertaining, whether it complies with his requirements, or a prospective purchaser of real estate, who, at the invitation of a real-estate company, is riding in an automobile hired by it and used to carry prospective purchasers to and from the tract, is not a guest within the meaning of these statutes. A high-school student rightfully riding in a school bus is not a guest within the meaning of a statute defining a ‘guest' as a person who accepts a ride in any vehicle without giving compensation therefor. An expectation of compensation, however, has been held insufficient to prevent one from being a guest. The question sometimes resolves itself into one of fact for the determination of the jury or of the trial court, with which determination the reviewing court will ordinarily not interfere. Such a statute should not be extended by construction beyond the correction of the evils and attainment of the objects sought by it, nor should it be so restricted as to defeat or impair those objects. When the guest relationship begins depends upon the facts of the individual case. One *351whose fingers were injured in the door before the car was started was held to bé a guest within the meaning of the statute. On the other hand, one invited to get into an automobile and wait there until the owner had finished his dinner, when he would take her to her home, is not a guest, where she was injured when the door of the car fell off as she tried to open it to enter.” 5 Am. Jur. § 239; 85 A. L. R. 1365-67.
The defendants owed to the plaintiff the same duty they would have owed to him as a customer in their store — ordinary care to prevent injury to him. It may therefore be said that “where the physical facts surrounding an occurrence are such as to create a reasonable probability that the occurrence — and the consequent injury — resulted from negligence, the physical facts themselves are evidential, and may or may not furnish evidence of the particular negligence alleged.” Sinkovitz v. Peters Land Co., 5 Ga. App. 788 (2-a) (65 S. E. 842). In Ga. Ry. & El. Co. v. Harris, 1 Ga. App. 714 (58 S. E. 61), it was said, “Where a plaintiff in a civil case supports his action solely by circumstantial evidence, before he is authorized to have a verdict in his favor, the testimony must be such as to reasonably establish the theory relied upon, and to preponderate to that theory, rather than to any other reasonable hypothesis. . . The circumstances shown must in some appreciable degree tend to establish the conclusion claimed.” The conclusion claimed, or the grounds of negligence claimed in this case are: driving the car at a high and excessive rate of speed upon a public highway, more than sixty miles per hour, failing to check the speed, on approaching a sharp curve, to a legal rate of speed, so that the car might take the curve with safety, and in failing to keep the car under proper control, so as to round said curve with safety, and particularly so in driving at night. Quoting again from the Sinlcovitz case, supra: “If the extraordinary character of the occurrence is sufficient to raise an inference of the negligence alleged, a prima facie case is established” and it is error to award a nonsuit. “ There are cases where, in the absence of proof of any external cause, and the accident is of a kind which does not ordinarily occur without negligence, a jury may infer the want of due care from the mere happening of the occurrence; prima facie such negligence will be attributed to the person charged by law with the duty of maintaining and managing the *352thing causing the injury.” Chenall v. Palmer Brick Co., 117 Ga. 106 (2) (43 S. E. 443); Gainesville Coca-Cola Bottling Co. v. Stewart, 51 Ga. App. 102, 104 (179 S. E. 734). While it is true that the jury is not authorized to draw an inference of negligence from the mere fact of the occurrence, the attendant circumstances may well warrant an inference of negligence. Such an inference is an inference of fact which the jury may be authorized to draw but are not compelled to draw. In the present case I think the facts, such as the curve, the 30-inch bank, that the automobile struck the tree at a point above the head of the witness, and the resultant damages, were sufficient to authorize an inference by the jury, if they saw fit, that the speed and lack of control by the driver of the car at the curve, amounted to ordinary negligence.